Filed 10/10/14 In re F.L. CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


In re F.L., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141531
v.
F.L.,                                                                (Contra Costa County
         Defendant and Appellant.                                    Super. Ct. No. J1100280)



         F.L. appeals from a dispositional order committing him to the Orin Allen Youth
Rehabilitation Facility (OAYRF) after he admitted violating the terms of his juvenile
court probation. (Welf. & Inst. Code, § 777.) His court-appointed counsel has filed a
brief raising no issues, but seeking our independent review of the record pursuant to
People v. Wende (1979) 25 Cal.3d 436 (Wende) and Anders v. California (1967)
386 U.S. 738 (Anders). We find no arguable issues and affirm.
                                               I. BACKGROUND
         The district attorney filed an amended juvenile wardship petition alleging
appellant had committed the crimes of petty theft, residential burglary and receiving
stolen property. (Welf. & Inst. Code, § 602, subd. (a); Pen. Code, §§ 484, 488, 459,
460, subd. (a), 496, subd. (a).) Appellant entered a no contest plea to the receiving stolen




                                                             1
property count in exchange for dismissal of the remaining charges, and was placed on
probation conditioned on a six-month commitment to OAYRF.
       Appellant’s probation was violated several times: twice for fighting with other
residents of OAYRF, once for failing to appear in court for a scheduled parole review
after his initial release from OAYRF, and once for making an inappropriate sexual
comment to a female staff member at OAYRF. His commitment at OAYRF was
extended a total of 150 days for these violations.
       After appellant’s commitment to OAYRF had expired and he returned home, his
probation officer filed a notice of probation violation alleging appellant had failed to
attend school regularly and had tested positive for THC.1 Appellant did not appear for
the scheduled probation violation hearing, and a bench warrant issued for his arrest.
After being advised of his rights with respect to a hearing on the probation violation,
appellant admitted the violation.
       Appellant wrote a letter to the court indicating he did not want to return to
OAYRF because he had done poorly in his prior placements there and wanted to live in a
group home instead. He did not want the court to consider a home placement, even with
ankle bracelet monitoring. The probation officer advised the court that publicly funded
group home placements would not be available given that appellant was almost 18 years
old. Although the court continued the dispositional hearing to allow for exploration of
other alternatives, none were found in light of appellant’s age and “the fact that he’s not
presenting with any significant problem” that might warrant residential treatment. In
light of its limited options, the court committed appellant to OAYRF for another six
months.
                                    II. DISCUSSION
       As required by People v. Kelly (2006) 40 Cal.4th 106, 124, we affirmatively note
appointed counsel has filed a Wende/Anders brief raising no issues and appellant, having
been advised of his right to file a supplemental brief, has not filed one. A minor in a

       1
        Tetrahydrocannabinol, the active ingredient in marijuana. (In re I.G. (2014)
226 Cal.App.4th 380, 383.)

                                              2
juvenile wardship case is entitled to Wende review. (In re Kevin S. (2003)
113 Cal.App.4th 97, 119.) We have independently reviewed the entire record for
potential error and find none.
       A juvenile court “has broad discretion to choose probation and/or various forms of
custodial confinement in order to hold juveniles accountable for their behavior, and to
protect the public.” (In re Eddie M. (2003) 31 Cal.4th 480, 507.) Appellant has not
demonstrated the court abused its discretion in committing him to OAYRF when even he
seemed to agree home placement was inappropriate and he did not suggest any
alternative placements that would have accepted him. Appellant’s commitments to
OAYRF did not exceed the maximum allowable time of physical confinement for his
violation of Penal Code section 496, subdivision (a), which carries a three-year upper
term. (Welf. & Inst. Code, § 726, subd. (d) & former subd. (c) (Stats. 2011, ch. 471, § 5)
[minor “may not be held in physical confinement for a period in excess of the maximum
term of imprisonment which could be imposed upon an adult convicted of the offense or
offenses which brought or continued the minor under the jurisdiction of the court”];
Pen. Code, §§ 18, subd. (a), 1170, subd. (h)(1).)
       We are satisfied appellant’s appointed attorney has fully complied with the
responsibilities of appellate counsel and that no arguable issues exist. (Smith v. Robbins
(2000) 528 U.S. 259, 283.)
                                   III. DISPOSITION
       The judgment (dispositional order committing appellant to OAYRF) is affirmed.




                                             3
                    NEEDHAM, J.



We concur.




JONES, P. J.




BRUINIERS, J.




                4